Argued December 12, 1933.
Ronca, in his own right, and as assignee of De Franco, and Stauffer, in his own right, brought separate suits against the British  Foreign Marine Insurance Company. The cases were consolidated and tried together. Separate verdicts were rendered, and two appeals taken by the defendants, one to the Supreme Court and one to this court, Stauffer's verdict being for less than $2,500 and Ronca's more. The Supreme Court reversed the lower court in the Ronca Appeal, 314 Pa. 449, 172 A. 475, deciding that error had been committed in the rejection of certain evidence which, if received, would involve the validity of the policy of insurance sued upon, and ordered a new trial. It follows that a similar order should be entered in the present appeal.
Judgment reversed and a new trial awarded.